Case: 08-30592     Document: 00511051462          Page: 1    Date Filed: 03/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 15, 2010
                                     No. 08-30592
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CRAIG JONES, also known as Lap,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CR-161-4


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Craig Jones, federal prisoner # 29832-034, appeals from the denial of his
18 U.S.C. § 3582(c)(2) motion for a reduction in his sentence. He was convicted
of conspiracy to distribute and to possess with intent to distribute 50 or more
grams of cocaine base and sentenced to 140 months. Jones argues that this
court should review the substantive reasonableness of the district court’s
decision not to reduce his sentence. He contends that by denying his § 3582(c)(2)
motion, the district court essentially resentenced him to an above the guidelines

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30592    Document: 00511051462 Page: 2           Date Filed: 03/15/2010
                                 No. 08-30592

sentence without articulating the reasons for an upward departure and that the
district court gave no weight to his unblemished disciplinary record with the
Bureau of Prisons.
      This court reviews the decision whether to reduce a sentence under
§ 3582(c)(2) for abuse of discretion. United States v. Evans, 587 F.3d 667, 672
(5th Cir. 2009). The district court was not required to reduce Jones’s sentence.
See United States v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994); see also U.S.S.G.
§ 1B1.10(b)(2)(B) & cmt. n.3. Nor was the court required to state findings of fact
and conclusions of law. See Evans, 587 F.3d at 674. The court did, however,
state its reasons for denying Jones’s § 3582(c)(2) motion.           At the original
sentencing, the district court sentenced Jones based in part on his extensive
criminal record and his propensity for violence. In denying the § 3582(c)(2)
motion, the court stated that “[h]aving reconsidered the factors set forth in Title
18, United States Code, Section 3553(a), the sentence imposed is appropriate.”
Because the district court properly considered the § 3553(a) factors in denying
the § 3582(c)(2) motion, see U.S.S.G. § 1B1.10 cmt. n.3, we find no abuse of
discretion in the district court’s refusal to reduce Jones’s sentence. Furthermore,
Jones’s   substantive   reasonableness      argument    is     unavailing    because
reasonableness review, as outlined in United States v. Booker, 543 U.S. 220
(2005), is not applicable to § 3582 proceedings. See Evans, 587 F.3d at 674; see
also United States v. Doublin, 572 F.3d 235, 238 (5th Cir.), cert. denied, 130 S.
Ct. 517 (2009).
      AFFIRMED.




                                        2